Jackson, Chief Justice.
[Robinson was tried in the city court of Atlanta upon an accusation charging him with gaming, and was found guilty. He moved for a new trial, oh the following among other grounds :
(1.) Because the court refused to charge as follows: “ The chips represented what was actually paid for them, and if the defendant did not pay anything for them they had no value. If they were bought on credit, they were not valuable, as it was an illegal contract which could not be enforced.”
(2.) Because the court charged as follows : “A thing is a thing of value either when it has some pecuniary value, or can be turned into money or exchanged for something else which has a pecuniary value. Checks or chips, which represented money and are payable in money, are things of value in the sense of the law; and this would be true *102whether the owner of such checks or chips had paid for them or not. If they belonged to him and were payable in money, they would be things of value, though he had bought them on a credit.”
(3.) Because the verdict was contrary to law and evidence.
The motion was overruled, and the defendant excepted.]